Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 


The following structure of an alignment flange having an inner surface that tapers downwardly and inwardly from a proximal opening (claim 1), a casing, a first terminal pin connector, first connector housing, prong and feedthrough (claim 10), an inner surface that tapers downwardly and inwardly from a proximal opening to an electrically conductive connector housing sidewall (claim 23) and the ferrule is sealed in an opening on the AIMD casing (claim 25).  
The above noted structure of the independent claims noted above, in combination with all the other elements claimed, is not shown in a prior art document.    
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion


        Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Harvey/
James Harvey
Primary Examiner 
August 4, 2021